Title: From Alexander Hamilton to James Duane, [7 May 1790]
From: Hamilton, Alexander
To: Duane, James


[New York, May 7, 1790]

The form of the bill has been changed to day. He is to be paid 7000 Dollars & an annuity for life but the blank is not filled up. Nobody talks of less than 1500 Dollars. The Baron says his contract or nothing; but you & all his friends must join me in telling him that to act upon this would be to act like a boy. This must be done before you leave town.
Yr affect & Obling
A H

